Title: From David Humphreys to Timothy Pickering, 5 August 1781
From: Humphreys, David
To: Pickering, Timothy


                        Dear Sir

                            Head Quarters near Dobbs Ferry Augst 5th 1781
                        
                        In order to answer the Questions stated in your Memorandum to me respecting Tents, His Excellency thinks it
                            necessary that it should be ascertained whether there are now a sufficient number of Tents in the several State Lines
                            (including the Tents with their Detachments) to cover the Troops of those Lines, if they should be collected &
                            augmented nearly to the Establishment? If this should be the case, and 515 Tents still remain on hand, the General is of
                            opinion, you may postpone having the heavy Duck made into Tents for the present, on account of the Reasons you mention,
                            especially at this advanced stage of the Campaign, when they could scarcely be compleated & forwarded in
                            season—But if five hundred Tents cannot be insured to us, under the circumstances above
                            specified; it is His Excellency’s request, that you will have the stock of Tents (exclusive of those appropriated to the
                            State Lines) encreased to that number, and forwarded to the Army as expeditiously as possible.
                        The General would have no more Boats kept down the River (below Kings Ferry) than are absolutely necessary to
                            perform the public Service. I am, With great respect Dear Sir Your Most Obedt Servt
                        
                            D. Humphrys
                            Aide De Camp
                        
                    